Citation Nr: 0410424	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to August 14, 2001, for 
a 60 percent evaluation for ischemic heart disease as a residual 
of beriberi.  

2.  Entitlement to an effective date prior to August 14, 2001, for 
assignment of a total disability rating based on individual 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

William Harryman, Counsel





INTRODUCTION

The veteran had active duty from December 1941 to December 1945.  
The veteran's status as a former prisoner of war from April 1942 
to August 1942 has been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines, that increased the rating for the veteran's service-
connected heart disease to 60 percent disabling and assigned a 
total disability rating based on individual unemployability, each 
effective from August 14, 2001.    


FINDINGS OF FACT

1.  The medical evidence shows that, prior to August 14, 2001, the 
veteran's service-connected hypertensive arteriosclerotic heart 
disease was manifested by occasional chest pain, dizziness, and 
easy fatigability.  There was no evidence of heart failure, 
although he did have left ventricular hypertrophy on 
electrocardiogram.  His diastolic blood pressure was 100 or less 
without medication and he was able to maintain a workload of 6 
METS.  

2.  The veteran was not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities prior to August 14, 2001.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to August 
14, 2001, for a 60 percent rating for hypertensive 
arteriosclerotic heart disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Code 7007 (2003).  

2.  The criteria are not met for an effective date prior to August 
14, 2001, for a total disability rating based on individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.16, 4.17 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information necessary 
to substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 2002 rating decision and January 2003 statement of the 
case, the veteran was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in August 
2001, the RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims on 
appeal, and asked the veteran to submit or authorize the RO to 
obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured service medical records, private 
medical records, and relevant VA examinations.  As discussed in 
detail below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of his 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, the notice provided to the appellant in August 2001 
was given prior to the first AOJ adjudication of the claim.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini that 38 U.S.C.A. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim as part of the notice provided to a claimant under those 
provisions.  The General Counsel's opinion held that the Court's 
statement is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is bound by 
the holding of the General Counsel's opinion.  

However, the RO's August 2001 letter did not specifically contain 
the "fourth element."  

But under the circumstances set forth above, considering the 
multiple times his claims have been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding his 
claim expressing a knowledge of the requirements to establish his 
claims, the Board finds that the appellant has had ample notice of 
the types of evidence that would support his claims and that he 
has had ample opportunity to present evidence and argument in 
support of his appeal.  He has not identified any evidence not 
already of record.  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Analysis

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that in increase 
in disability had occurred, if application is received within one 
year from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court of 
Appeals for Veterans Claims (Court) held that "38 U.S.C. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim is 
received within one year after the increase)."  The Court further 
stated that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in ordinary 
activities, to include employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In evaluating the veteran's claim, all regulations 
which are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran has contended that the effective for the 60 percent 
rating for his heart disease disability should be the date of 
receipt of his claim for service connection for the disability, 
August 31, 2000.  

The record reflects that August 31, 2000, was indeed the date his 
claim for service connection was received by the RO.  A January 
30, 2001, rating decision granted service connection for 
hypertensive arteriosclerotic heart disease and assigned a 30 
percent evaluation for the disability, effective from August 31, 
2000.  The veteran was notified of that decision on February 12, 
2001.  

The medical evidence of record at the time of the January 2001 
rating decision consisted primarily of the report of a VA 
compensation examination conducted in November 2000.  The examiner 
noted that the veteran expressed complaints of chest pain, 
dizziness, and easy fatigability when he consulted a physician in 
the 1980s who had prescribed some medications for hypertension, 
which he took for a few months.  At the time of the November 2000 
examination, the veteran indicated that he still experienced the 
above symptoms, but he stated that he was not taking any 
medications for heart disease.  On examination, the veteran's 
blood pressure was recorded as 150/90 lying down, 180/80 sitting, 
and 180/100 standing.  The examiner noted that there was no 
orthopnea and no pedal edema and the liver was not palpable.  The 
examiner's diagnoses included hypertensive arteriosclerotic heart 
disease, and left ventricular hypertrophy; the ejection fraction 
on ultrasound was 78 percent and the veteran could accomplish a 
workload of 6 METS.  

On August 14, 2001, a certification by a physician was received 
stating that the veteran had been treated at a private hospital on 
February 15, 2001, for hypertensive arteriosclerotic heart 
disease, at which time antihypertensive medication and rest were 
prescribed; records of that treatment were subsequently received.  

Another VA compensation examination was conducted in September 
2001.  The veteran reported that, since the November 2000 
examination, he had body malaise, easy fatigability, anorexia, and 
dyspnea after walking 3 meters.  He reportedly required assistance 
in ambulating or a wheelchair and would occasionally experience 
sudden chest discomfort and dyspnea while sitting.  His blood 
pressure was noted to range from 125/80 to 130/80.  The examiner 
indicated that there was no apparent heart failure and that he 
could accomplish a workload of 4 METS; the ejection fraction 
remained 78 percent.  

Hypertensive heart disease is to be rated as follows:  With 
chronic congestive heart failure, or a workload of 3 METs or less 
and dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  A 60 percent 
evaluation is warranted with more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs, with dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  For a 
workload of greater than 5 METs but not greater than 7 METs and 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is appropriate.  A 
10 percent evaluation is for assignment for a workload of greater 
than 7 METs but not greater than 10 METs and dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  Code 7007.  

Applying the above rating criteria to the medical evidence, the 
Board finds that the criteria for a 60 percent rating for 
hypertensive arteriosclerotic heart disease were not met prior to 
the September 2001 VA compensation examination.  Prior to that 
examination, the medical evidence reflected complaints of chest 
pain, dizziness, and fatigue, but a workload of 6 METS was 
possible.  Those clinical findings fit squarely within the 
criteria for a 30 percent rating under Code 7007.  

At the time of the September 2001 examination, the veteran had 
sufficient symptomatology to support the RO's decision to assign 
an increased rating; the RO selected the date of receipt of his 
claim for an increased rating, August 14, 2001, as the effective 
date for the 60 percent rating.  

The regulations and law are clear that the effective date for an 
increased rating shall be the later of the date of receipt of the 
claim for increase or the date entitlement arose.  Because the RO 
has assigned the date of receipt of the claim as the effective 
date for the 60 percent rating, no earlier date may be assigned.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.  

Total disability rating based on individual unemployability 

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with such 
related factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  

In reaching its determination in this case the Board has followed 
the analysis of the United States Court of Veterans Appeals 
(Court) in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court 
held that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record reflect 
some factor which takes his/her case outside the norm.  38 C.F.R. 
§§ 4.1, 4.15.  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high schedular 
rating which is assigned is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can find 
employment.  Moreover, there is no statute or regulation which 
requires VA to conduct a job market or employability survey to 
determine whether a claimant is unemployable as a result of one or 
more service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19.  For purposes of entitlement 
to individual unemployability due solely to service-connected 
disabilities, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17.  Factors to 
be considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  38 
C.F.R. § 4.16.  

Service connection has been established for one disability, 
hypertensive arteriosclerotic heart disease.  Prior to August 14, 
2001, a 30 percent rating was assigned for the disability; a 60 
percent rating was assigned, effective on that date.  

The record shows that the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) on 
August 14, 2001.  A rating decision in August 2002 assigned a 
TDIU, effective from August 14, 2001.  

The record indicates that the veteran has only a third grade 
education and that his work experience has been in farming.  

The September 2001 VA examiner commented that, "due to [the 
veteran's] current cardiac status, activities related to regular 
employment may precipitate or aggravate symptoms of dyspnea or 
chest pains.  He may not be able to obtain and retain employment."  
Affording the veteran the benefit of the doubt, the Board finds 
that that statement provides sufficient evidence that the 
veteran's service-connected disability rendered him unemployable 
at that time.  

The RO assigned the date of receipt of the claim for a TDIU, 
August 14, 2001, as the effective date for the total rating.  

The veteran contends that the total rating should be effective 
from August 31, 2000, the date he filed an earlier claim for a 
TDIU.  

However, prior to August 14, 2001, the percentage criteria of § 
4.16 were not met; the veteran's disability was rated 30 percent 
disabling.  Further, there is no evidence that shows that the 
veteran was unemployable due to his service-connected disability 
before the September 2001 examination.  He has submitted no 
evidence that the disability produced a marked interference with 
employment and there is no evidence that he has ever been 
hospitalized for treatment of the disability.  moreover, a VA 
examiner in November 2000 explicitly stated that "most probably, 
he may still be able to obtain and retain office job or work which 
does not require strenuous physical activities."  Although that 
statement does not unequivocally indicate that the veteran could 
still maintain gainful employment, and despite his limited 
education and work experience, the examiner clearly felt that it 
was most probable that he could do so.  Therefore, the Board finds 
that the medical evidence shows that, prior to August 14, 2001, 
the veteran was not unemployable due to his service-connected 
disability.  

Thus, an effective date for the total rating prior to August 14, 
2001, may not be assigned.  

As to this issue, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  



ORDER

An effective date prior to August 14, 2001, for a 60 percent 
evaluation for ischemic heart disease as a residual of beriberi is 
denied.  

An effective date prior to August 14, 2001, for assignment of a 
total disability rating based on individual unemployability due to 
service-connected disability is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



